     Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 1 of 15

                  --m --V\-vt_ uoAitva Skiks 4:)i Auck c_tuAir                             /
-.                   it\r,r2_ f\k‘IA\Q._ Ois'mit..-ki (Nt' AkuiND
                                                                     ,_;-7_LTIED
                    16e.",42,takAihv,iteic aft3)05e               C....ky%1 ek.c.Sciv- r• '('‘‘

                            CiSikaar‘
                 ZiliMil Isr—              airmi?tausk_                                  OCT - 5 202-0
               Nfibbaluti \r‘VS TelWvitstk tsmSii3ute."N,3%
             -1M..04112.44AVOM OIWSICI4G.4t7o lm                                                  , -7K        .
                                            mu& • . .5 -             ‘ae.c.1 2,,A2        r     ,..,       f C0'.,1 RT
                                                                                                         ! C,
              _______—,                                                       , -                       ° =1-77AL_A.
                Were-alrki-,je_                            k\s'it \eAtve.A-b.   tkc.      Ii,____
                .1 6,1,4A4, e_s
             X.D.                      b     -t.tkE.AW C.A•1 A le%bit,\Wit e..i..

            A IAlttv.AC-PlA2.5 CAVA                  RIlLe_clAkste(- A.,\Jr 5i3C6

            To oAm tAn:iNe_ka 5ktiks i'ellersicAlAtlit:4\u\                        .1?1
             if! . _., ._AIntiiiize.d         ONNea t2L1z. k           4,a . tsktAi
                a      %a bC          A410.....srki.A.s 0riZa 5245.1 Liv A6ceitate., '
        MAAS\ Qlb                cuma Sowtc.z. Vi-v2_ AQ_Viesacum ali-- Atho."-RmAiLl
      430ma tbi:        1?tz,b‘t- 0bum& Qkii4669.c. IZA Rcicbtt.e-VceMas Qvt,„414,,x
                tztl.s.i?.i'ktsti.     V‘eaeNe.,,i C-t
                                                    2tNruwax‘
                                                            (AU                                        eS.'.*--.   15-
       k-6 6emhte_ WNis 'C::)UANNIVNe YNS DANA 0--6
                                                    miAtulnA---A 6ike-
        kittrirt"blainc Wtk\r‘'m       b        5:. 6V41407_ Qt)                :
       t?      Arm"dArro,Arki                            Verito..4 cvn-sVAAAN ktsv%
                                             4i bkitidt &ink
       gibva,44,y oirioa„„,,s. tik LC---ks‘As kmmtk tit. )0n.l.. e_toissfieu...i...,v-,
        tri4 kill.0 TA' ‘1%2- VIANACIA t.-01115 Ltstr\SVCkAZ/L4,i.:- 4i bAciao v, b'Ff
     ,.Se cAc. b Irl k 7._-AS -#3).- \AA. In Or    titi!Nvit.A, Aln k(.12.,,t el w vl S ecia •-.'s
       14\;.‘ (tab rotIlmoS 4cNIA &pm im ek.c.ku,i3A,A Sam4e.g4 in. tiom,
        0.X• k_ task bm.'13 b$F V.;ts                 e.-4,3t./Af‘Cz. tft\ kb A.y...625 iiN
        40iNst_ SkitCPerNke. Atam,               ctuttz
                                                   .     It0 afe V;iV17:1
                                                                       ‘  Q- \:)€tvve
                                                                                   ‘
       k ‘,4m5e; (.%.,,,eskwy‘             bk-1.
                                               01,,, A IC hiN titet Le_ P.ckutal
        clzrksz 6\1'M        WICPNeituag_. irinr‘Q.:--               tar.i51,t... 40(18112.C1
       witorA;     \Ae ‘6,e,5             bR. (A.A.. 2(.„ ._t,-(,,c,. .
                                     S4Eitxj%ce.

     --A-ce.4.,i\Lev,c,,,a,i,s ,sestoz,„___tw. it,p_a
     --- ,,,\&,.,-;----‘,z-7, z,b it. - CAA5kb "..-Tats_Vit....trAk,
               —
                            ® AA-recrw‘n)  ,531,q weaN54, u,ssv,34_,- wilp\-3 314-14A§
                                                                                                                         ---
                                       qs.)37-Pr lw,, N.);,3,0 ""\'`____3'c'‘ 'kV
          -117)3<‘                q7 '1A:1 '''_1'
                                                Ns- 4'4 A r'IY-uA:"\ti
                                   ct TA &in,
                                            ,‘' 9)
                                                                       -4\vv4W-
                                                          grarii ‘kakAii.A.,
                  . ,                                             .„.„,,,,.„N
                                                                            I )
                ,
                i.,,,,,,,.1\3                    A i vril\a„, rfv:iv\                 A\ risryb- jcv\QA\13
                       gok.. 40.-74A-a ....) qN C.-4M      Trti Nura,"14414N                    "INAiN \A! S-203-Wr
                     IA k   IA)  :-.10.41- `tiMe -nueakkfra c...   )s.‘N./\_ A O S b 1-NA q           -aN...ta, ----
           %S)zutp \AVX CoTA-"="926_,       trot -6.111\-g :3i'  A &Nauru\
        --u-y-aNimirgiaclInt 2srlID 1 :'CS' ..--2.1 "r4
                                                      "-823) 17‘" ur3W3`ND
                     ,..0._ '       1 ....i
                            '&spin n2 ‘61k_Yel                -.9r-vt-a,...0".\-?--XstIYw"`A" wk-k ...
           k 1`"
              ‘ ".)5! -t\-"1°'`XX AlTkl:                ' 31 -`mT4o ‘4crv2Aulrizigl
       .,..„-vw,p, LA canriNA9‘.19,--D Will-kire&LIV wka wfv3V3 lok1,1,                7,,-"Alk,
            sAwici km40\ /-vivra .a.n. .Npuryortino rezo, V.AyzicA v..xck
       ---;:401-4,.i&-A-Cswc-a-c-virvyvvvrst-TvA----- c) ku-rerle....14-) sm.\ TA) rrscrlub‘
               •-1st,zin;k•-rvzva)v -a,AAA41.. v.yam                1       A \ Zri     eira
      `                                     PA).q --Cit.;         I
                                                            cla'‘.\     k    Wirs&WIX Arum vc
                P4Wi                    Cn \
       3
       .7.ZrVY‘
              ni
                        ..,33-a-verzuvl     vereirk.rsAm cAN le etAeetm vozAvV‘UVOSIci
                             ,%..uk-ro\-3 -413) tc„.                . VYYN SAINVIN ?-oiril WrillID
                                                             , ‘ver‘4
                                                    :g.k-u, \c                                                     aI
      - .407\q .! A kx-rvrAINgvka-3 Nvea‘Attrrao\AN( tik;g -s5r-ky, -,43iN
          puT1 gunzYsoth...., vvvvYnizyx lis,takvrAwa Initit svri) Ornci"
                         lcrNAvbot %) ittrAewq-3 r'r° A75`"          '-3') °Tarr14-3"   ?.cM
           _       •11,
                      $ rarcraiA  -ac:k cot "i'''''"Vitaadvi \irai ul,  "'A      vc‘ 4t
                                                                                      -CM)sit
        ‘44
          3 "qq!       A cSa,a4yaila _ug.-4,-Tismc3-3rokArraw.trAwt              \-)Arolts.
                                                                    - ,                        0„,wonzmy
                                           wris%rt., A. vh\--, 5-ripA)
_              viv:!#T5Ffrj-1,)t.;
                                                '`‘`"X\TI\ A`PnArii`Ar     44 ''''''Ca WO
          W15:iiiciv4110-1473.0
          8Z :it v s..1304717                . Lver'N tA-a.r2,‘A""
                                                                 44 5.4d 0 'w"n'YD Wn_e_ _ ____________ __ _
                                   "4       Sk4AN)
                                                 ‘1511%                               1Th.A C1
                                                                                             1 -;
                                                                                               r71.12r •
- -
      --031A-133311
                                                    yo.i-a --nsnrcoart$ cuovrwi,
                                                                               g irstv
_.... _ .. _. _____.                                                             1A")tysiNtwuro).‘
                                                                    "5-(412,11"46.
       4‘.1 tAlPfAi     VVD
                                                                                                                               e
                                      lyvv-inyvi vf Aq livkiNg‘0 "OTT%,*1 liuk‘.
                                                                                                                        :r
      e                      1510
                               )
                       Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 2 of 15
                                4 r PrIqD V2vbsk't.C3 sv"S frWmn zvir
           Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 3 of 15




                                                         STATE OF ALABAMA
                                                      EPARTMENT OF CORRECTIONS

                                                 Supervisor/Correctional Offlcer Report

1 1. 1nstitution:         „SC(..                                                                2. Date:
                                                                                                                 17/-   9'.--/i2
  3. [nmate Name:               iY.- On Q.d            in i n     F        Id                   4. AIS#:        /3oe„.5/
 5. Job:                                                                6. Race: iShici,,(              ,
,-----         4Pe-/ 640
                       ...."'' ,,,.c.,,,f i-Le s ,i- ("1-,L,-f 1-‘,4,010/7E, c,c‘i roi./                  7'$elil 44Q/e-
                                                                                             s eic6..!..-ti- cl-td a /..,,,..4, ve
 8. Reason for Report:                        - -'1 /Of!vi /e5-ex l-ta /1/4ty e eb v,
                         f-P-ier / i- A/ ,                                                                                   0D t
 9. Number of hours supervised per day:                10. Supervision is:              Direct          In-direct
  11. Evaluation Areas: Provide a brief response to each of the following. If you do not know about a partiCular
    ure please say so. Dc) not answer g.00d or bad without E;iving the specific reason (s) behind your answer.
  A. Adjustment to Incarceration:                          ❑ Poor          D Fair                  Good            Excellent
  Comments:          //
                      7-3-.           ,,epa// good cil---7ti 1-1,-ck cvvi 'Ns e:?‘?")tes/c.?‘"Li_2-e //
  B. Work Performance:                       ❑ Malingerer          ❑ Gets By                    erforrns Wellnunusually Good Worker ,
  Comments:                  _rs     p/Lz•-•nyf ,67/
                                                   c3 ft       a jo adij66                        r,-Ite.-1 e.ie,^ q...C.1-2__V A ,c=.4 -59
  C. General Attitude:
                                                      i❑
                                                      -.t -7 Poor ❑ Fair riGood                                  Excellent
  Comrnents:              7/ J-4 90 cri 4,./64./ ....,;:14,07.-
                         //
  D. Relationship with Other Inmates:                          Poor         ❑ Fair              Arood       7Excellent
  Comments:             Cefie.reilk
                                  7 i—
                                       c.,,,Z5 „....7h                                     ei/ p i/-11 ol-Ae/ j4A-t4-1-e-r
                                                                                       (.4.)
  E. Relationship with Correctional Staff: 0Poor                                                Ztood            Excellent
                                          ,2
  Comments:                    e4e,.:-.-//           q--e-:-/-- a7/64         7 e,-//71:4
                                                                          (,)e/                 >Q7A.
                                                                                             S"-x   .     ,4 0 cit,s-c7.p
                   ,ac4-/....o i / 6y..,rs.
  F. Utilization of.pare t ime:               Poor                      Fair     Good     L5Constructive
                                                                                                                        ,
  Comments:       - .0_5                (..2.5.,-/         A 01-1 v i c4
                                                       _,. '                                      I. chvi ,
                                                                                              tx q",/ 0es 0 A
  G. Personal Appearance:                                      Unkernpt ❑Aiverage 2 -71Tways Well Groomed
                                         / Z
   Comments: (1-eP5 fief-so/1yr /t yoi P--1/#.,            ,..i.,elic„,(tcfs•                           7-4te 74 51-{z/tc/c2rdf ,__ (..._,
                                                                                                                                     „.., .,,,
                    7-1-e,-r-A-. ,
                          4 'it. ,, C fOtt-V-ti
 1 1-i. Maintenance of Livu-74 •  ezi:          LJ i .essy     \-,-,/,-, , ..-.(.
                                                               dere',
                                                                  i-kverage '{7;:r[Neal.
                                                                                   --:- and I. idy         , -
  Comments:            /41.649               (20
                                               (z„71-_c
                                                     e7:                  qrc;           VPt y        0/eCM ,,
                                                                                                                                                    .,-I

    12. Certification: /I am aware thal this report can be used in consideration of less restrictive placement, change
                                                                                                               ..... ‘...,..._____ ,.-
ý.i,of custody, or restoration of Good Time.
                                                                              ,_.0_//, ,,,_                             7\
            re...,-/-7.  .'C- 4-5      72-1,
                                           20,ee (214 __L /        /----.
                                                             ...e.4 az:),     /  nt'r             C   0    / -1 )0,k
         Name of SupervisoriCorrectional Officer                S ipature                  Position/Title    Shi ft
  13. Shift Commander Review:

                                       .(' 1                                                                            -1-;2-
                    Shift Commander Name                                            Signature                    Date

              •       .,•,/,///,•                                   f                                      A DOC         -4-25 - A D.'tCe:nt..,:r
Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 4 of 15

                                                        Vt4Aft0)4'
                                                                                 3
                     C rit_tuk."AS k-151‘ trevrtNe,6;---alelse.
                                     Vicm5M:415 Lio-Nrc6rtg,v)540.14.43-._
                t_Yw_ U1A)S D k‘c\-12. WIN'‘Nta DreitiLS CNNaktati-=
          ibIZIAR. '6oeita_ Mt-jA AOtaltvan
                     kz-          "Vv2_         54\olk tIbk&ulA) c
      0:-"a61iz       _comf-PRIst.c‘nk LISVA tInte.S    6a-mte,c0
        etk- kemsk bv\e_ ?sc\raNet1     kb atoa6 bc- \-N;S:
      ---StAlkuNci. pi, LAN;AN           N\r-Q- kesS      eXcep
                 W\txx‘vPc\tNuS                                                        _
        k-‘k, cbbisma. 5E-Q.                       'Obicurne
                                                           , rr
                     ritiL       eLvv-‘ ‘13
                                          .L
                                           1 ilitkiNAQ,MAMASZAA \f
                                                                 '    Maury
         Lundett_ ta'.16),LX isvv.a 1,vnAAS
                tul          thk m.‘i 1,extk,     ws  th ii\\,        bvER
     \&N.Q. .3t1mg_ t            os..k.a.ALpirvit.t..-Vibrf, ttRAR---
             • tA.1,6                                     Voas ckA)
                     5       kr\

               akSt       ma_                       V‘ets aktut ititstvz_
   u).06 I N2- 7e-dem& LieAAas'v                       _ko          tnzeolec
   5   e., Ruck               kurva TVcskb\31-         \n‘r-rw-akuve-L,
   `- 'At e\ekse_     '`2      .AN?..CLAt   VVVINI“Lealv

        INYvt5K             VA,F_AbL5           wSK Tina as, fwv,e,011
   r-Reke.uSe_- ttg INitbht.4-0.00A                    \t"\i    t/14 C-jtibrN

               balurn- AgactAtAmAtk t fu-mbliN
      t.c..i.ubilt                 n-),‘"IN.\fthy,                              blos4vnti

    N'°31`                        "1 c c-'6
                                  "
                 rva AA"°5 '''5r4kc                            \''16 C-"-ek
    ksi5 iNwirQNL5 Z/34- ktIre‘p                       \-\A,       AA PiVc$00
   N‘A, LtsmcAtaaAe- evimi,\C                      4-Ae-VeARS-e--
                    IANsL\           Nomuul
                stbn,sm,bn fikktv Nusvloe.
       Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 5 of 15



           Size                  6 ci,ort-e-nl•
    § 15-22-28 InvestigationA[Effective until September 1, 2019] l                     Atbln          •                           rt,g.
                                                                                                   -L-
       1-e-ttveA /it7,1k fain Woise.S                S b n PaslAc to()taRA
   (a) It shall be the duty of the Board of Pardons and Paroles, upon its own initiative, to make
an investigation of any and all prisoners confined in the jails and prisons of the state, through use
of a validated risk and needs assessment as defined in Section 12-25-32, with a view of
determining the feasibility of releasing the prisoners on parole and effecting their reclamation.
Reinvestigations shall be made from time to time as the board may determine or as the
Department of Corrections may request. The investigations shall include such reports and other
information as the board may require from the Department of Corrections or any of its officers,
agents or employees.
   (b) It shall be the duty of the Department of Corrections to cooperate with the Board of
Pardons and Paroles for the purpose of carrying out the provisions ofthis article.
   (c) Temporary leave from prison, including Christmas furloughs, may be granted only by the
Commissioner of Corrections to a prisoner for good and sufficient reason and may be granted
within or without the state; provided, that Christmas furloughs shall not be granted to any
prisoner convicted of drug peddling, child molesting or rape, or to any maximum security
prisoner. A permanent, written record of all such temporary leaves, together with the reasons
therefor, shall be kept by such commissioner. He shall furnish the Pardon and Parole Board with
a record of each such leave granted and the reasons therefor, and the same shall be placed by the
board in the prisoner's file.
    (d) No prisoner shall be released on parole except by a majority vote of the board. The board
shall not parole any prisoner for employment by any official of the State of Alabama, nor shall
any parolee be employed by an official of the State of Alabama and be allowed to remain on
parole; provided, however, that this provision shall not apply in the case of a parolee whose
employera.at the time of the parolee's original employment was not a state official.
          IStisikr% t•V TRbodir• •
   (e) For vio ent offens s as efin5kli
                                              C,10
                                         nNection I2-      , t e oar s a no grant a parole to
     prisoner who has not served at least one third or 10 years of his sentence, whichever is the
lesser, except by a unanimous affirmative vote of the board. Om
HISTORY: 4"" -rgif
Acts 2015, No. 15-185, § 3, Jan. 30, 2016.


                           'II V                11.°1/v/V /7/:d                                        5C
                                                                                                        .I
                                                                                                         A 'k
                                                                                                           /7 g-Ct
                                    ,,ycele5 :
                                    f         11!`                                     1/..eflig
                                                        e„,se /0-v-, ea
ALCODE
                                             pi                    ljLCArvAit\cm‘tke, :Ge.LktwA                               a12
                                                                                                                              •
                                                                                ,
© 2019 Matthew Bender & Company,Inc., a member ofthe LexisNexis Group7MMEfig reserved Use of this product is subject to the
restrictions and terms and conditions ofthe Matthew Bender Master Agreement.



                                                                                                                          I 2; 5 9'
         Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 6 of 15
                              Alabama Department of Corrections
                                      Sick Call ilequest

  Reasomfor Sick Call,Request




                                                                                                          Date of Birth       a-av
 Institution:                                               ousing,Area:--                                      Date:
                    lhlt5.115
                            , 7.€

 Sick CalliForm Collected by Health Staff:.                      (initials) Title:                Date:                   Time:

 Requeiktiaged(-Check as abprOOriate):
              ::;'                                                                                              6;6
                                                                                                                  1
 A          Sick Call Nurse EnCounteiNbtlieriuired                  (1)                                   Care Manager .

                                                                    (21             Written Response/Instruction.Being-Pr0de
                                                                                                                    rr.
                                                                                                                -




 B.          Nurse Sick Call Encounter Recjuired                                    Bring;tb—HCO atthis:tiine for further„eValuation

                                                                                    Evaluate in next schedule.      urse Sick Call Clinie



Signature/Title:                                                                                                                     ,


Sick Call Encouniterftslurse EvaltiatiOn'TOO I toii)pleted :

1           Resolved by Nurse Encounter                                2'            Referral for follow up requiret:to be:s0re bled

      Co-Pay Fee Incurred:,                                                  (a)           ,Medical• Provider

           $4.00 illotrse                                                    (b);          ,Dental Clink
                _                                                                                    .
           $4.00=-OTC(S); if Restrictive Hbusing-no OTC.charge                             +4vienial Health Services


           $4.00— ScbeOu led but Refused,Encounter                          (d)            Other:
                          •




Inmate NarrSe                                                                                             AIS#


ADOC-OHS fcdm E-7(a)022013         Distribution: Original (Page 1)-inmat&Health Record
67166AL                                         Copy,(page:3)-retai9ed7pwinrnete
issued 10/2013, Revised 11./2014                Copy(page 2)-ihrnate pos:t kealth review
          Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 7 of 15




           ---                   —                                                                                                             7---
                                                               WI:.                                                                     r'0&
         State ol Afabams
         Form 62(Special)
                                           ..yirt‘       ThANSCRIPT of RECORDetoLoAV                                                                             i
     ,                                            i 4,.)--       ---- —1C0
                                                                         -7111 SplJTIT                               - -                                     1-.—
                                         ir"
                                                          -,....-,..............„...,---.                                                                        I

                        In The CIRCUIT Court Of JEFFERSON County                                                                                              Oo
                                          STATE OF ALABAMA                                                                                                    JCI
                                                      vs.

                                                                                                                                         Larry                SID
     _MAME/                   Kenne d                                                   enne-,dy 'kit-twit.: l'ir le
     t.ALIASES                Davis
                                                                                                                                                              AIS

                            DI;113                 Sex                                Height                      Weirri                       !if1r Cqlor
                              2- 27-67               i. )m              I I                 - i.
      INMATE
                                                                                      Complexion                  Ago (If DOB missing) DlatinguishIng I
      DESCRIPTION           Fla"
                            f PA, X J 8 f 1 Other(specify)                                                   •
                                                                                                                  VI
     ARREST                Date of Offense                                                         Initial Arrest Date51?,. q,                     Arresting   Of
     INFORMATION              ut./K                                                                              NW/i 2          Plig
,- CHARGES                 On Conviction:
-    LITERAL                  Robbery 1
                           Judge Name                                                                  p Prosecuting Attorney Name
     Coma
     INFORMATION                                                                                                            •  Ea)::),..i-
                                                                                                                                         .
                              Hon. William Co1e                                                                  lion . Davi:,
                            Appllect for:        Date:                 Granted:                Date:                 Rearrested:           Date:                Re
      PROBATION
    . INFORMATION          ( 1 Yes I X) No                                                                           f 1 Yos .#1 1 No
                                                                        t )Yes 1 1 No                                                                           i
                 Term of Confinement Act 754-76              Probation Term Of Act 754)                                       Jail Credit Ordered
                   YR I MO j DA                                          OA                                                  (;:j Yes f 1 Nono
     SENTENCE
    -INFORMATION
                   At) I l I I         i 1 Y"[XI No        "   I" 1 I I 1 1
                 Date Sentenced:           Date Sentence Beglns
                                                                                                                             YR I MO 1 DA 1
                              i 14-kt                             /s, 1 A - A 6,                                                   I i i 1 1
     SENTENCE                            0Concurrent
     PROVISIONS                          OConsecutive                                                                                              Restitution/A

                                                                                                                                 Restitution

                                         Kr abitual Offender
                                         LEYouthful Offender(Act 335-72)
                                                                                                                                 Attorney Fee
     OTHER                                                                                                                       Court Cost
     SENTENCE                            •Restitution (Specify & Attach Order)
    'PROVISIONS                          DRecoupment(Specify & Attach Order)
                                                                                                                                 Flne
                                         OLife      0 Life w/o Parole        0 Death

                                                                               Sentence Suspended Date:                     Sentenced AffIrmed:                 De
    APPEAL
    INFORMATION                                                                Pendlng Appeal
                                     f    Yes    1 1 No                          1 1 Yes    f )No                            1 1 Yes
           --..,
                                                                                                                                                This is to certify t
                             3- 5--R6     We , tile Jur y , Find El71.2.. .te Et, pull:. y                     was extracted
                              of Robbery in the E i s:: darr c:eL__ a s '- ay ;- ,i _:                         cords and Is true
                 --':    "--7-in tiii..). itadiame nt:,      .lir-:---?=:.----.;i:) sw4:: .
                                                            E.,                                          :.4 )ithe record.
                                                                                            F)r La :IL:1-:
                                                                                                                                      •5'

Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 8 of 15




                                                                                                                                                                •
                                                                                                                                                 •    J
                                                                                                                                                      :
                                                                                                                                      •         • '•5 .5 ••
                                                                                                                                -`"             ;

          -t-.   li...V•••        ,                                                                           •!t•-            :•.t. •           •4•••;3:.
          .•                                                               : s'         ••
                                                                                         •    •                . '                % •-•
                                                                                                                                      •                             •
                  Tia.ittfy
                                                               •               • 114*                    .                     • . ..
                                                                          :z--inzfre •                  s4;
                                                                                                                                            f
                                                                                                                          .4.4.00.000.*WiA
                                                                                                                          • :•    :       •
                                                                                                                               - • nw. L.41
                                                                                                                                                             L4t.,
                                                                                                                                                                 03




                                                                                                                          Con, v‘rk




                                                                                                                 pritgetst bt*in
                                                                                                                                    .411:14V4
                                                                                                                                     1.

                                                                                         eV                   OR          •r
                                                                                                                •    •
                                                                                                           thitaitiK0c4tta
                                                                                                       PurP904M,V4inaKtg
                                                                                                             t    aff 1thi




                             _ ;.71-
                                                                 ..1 17-°:.•
                                                               ' !             --I 4-         •                                                         - La



                                                     •                   7:1
                                                                         '   •!          f            :77777,7             i    _
                                 1 -1            _



                                                 .1.,.   ..                                                           -
                                                                                         S' f< • 1 -                                                5
                                • ...•.43V,2„,„„,j       6 4
                                                                                                  V      -5 I,                 P.. 14_*--
Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 9 of 15


                          usae,, tex"-Tizbbk-
                   QvutiVA,as ANEce.55118.4 kt. arNiVve\r\-ory.ko       Scad
       .
       "
       („6-ci                                                          ReAves

        In order to determine which of these three inter retations imple-
  inents=itent of the Legislaturs, we need to consider the history o
  section 15-22-28(eY of the Code of Alabama. In 1939, the Constitution of
  Alabama was amended, transferring tETP-Wer to grant pardons and
„.parqles from the Governor to the Le islative Branch. Amendment No. 38
  expressly granted to the Legislature two sets of powers: the power to
  "provide for" and the •ower to "re ulate" the administration of .ardons
  and paroles. Act No. 275 of the 1939 Legislative Session provided for the
  administration of pardons and paroles by creating an independent board
  and spelling out its powers. 1939 Ala. Acts No. 275, 426. Act No. 21, in
  1951, created the Special Legislative Committee Investigating Pardons
  and Paroles as an exercise of its power to regulate the administration of
  pardons and paroles. 1951 Ala, Acts No. 21, 194.
                                                         EX 1-1-itsA
         The provision now appearing as section 15-22-28(e) of the Code of
   Alabama was enacted in 1951, after the special committee conducted a
  thorough investigation of irregularities at the Parole Board.% This provi-
  sion was first enacted in section 8 of Act No. 599. 1951 Ala. Acts No.
  599, 1030. The Committee Report made eleven legislative recommenda-
  tions, designated by the letters "A" through "K." Recommendation "H"
  stated: "The Board should be prohibited from paroling any prisoner until See
  he has served at least one third of his sentence or ten years in the peni-     t
                                                                                 ,C4441,41
  tentiary, whichever is the lesser, except by a unanimous a =alive vote
  of the Board." Report ofthe Special Legislative Committee Investigating
  Pardons and Paroles at 3 (1951). Prior to enactment of Act No. 599,a
  majority of the Board could grant parole at any point in the sentence SkARee,,,,tsc
            ookt              wiajtv.ce:                                  lir
                                                                            er4.0   F.


        Jt appears at the Legislature intended to ensure that each prisoner
  served enough time to allow the Board to make a reasonable evaluation of
b_his progress towar rehabilitation3 Any of the three interpretations
  hypothesized is consistent with this intention. The Committee that
  drafted the statute and urged its adoption told their colleagues that ttsy „
  believed a reasonable benchmark was "one third of the sentence or ten             %115
  years in the penitentiary, whichever is the lesser."(See Committee
  Report, "Legislative Recommendations," ¶H, p. 6.). We believe great
                                                                                       bktt
                                                                                         ia.
  deference shoUld be given to tl2! .2..82 standing interpLetation of the Board.
  MOT-eover, the interpretation is consistent with what the Legislature
  intended. V...".erviaixt Nx,yvasm Lbs, 6A)tia. skji_ k 6
                                                              1141
        The Legislature has amended and reenacted the parole statutes sev-
 eral times since 1951. If the Legislature disagreed with the Board's
 administrative interpretation of this statute, it could have amended the
 statute to clear up the ambiguity. It is reasonable to infer thatthe Legis-
 lature intended, when it enacted the 1975 Code, to adopt each section

                etito Wt*flgft -0%-scbv.e_R-,1
Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 10 of 15
Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 11 of 15
                     Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 12 of 15




GOVERNOR                 ertificote of Comptetion- - •                                                      COMMISSIONER




                                                     Tresenteito


                                                     AIS #130651

                                       forsuccesufcompfetion ofthe
                                            "LITE SICILfS"
                                               February 11, 2020
                                        Bibb County Correctional Facility
                                                Brent, Alabama
                                                                                                        •
                                                A
                                       (II\ _I— C\
                 Annette Smith ADA Coordinator                                      Warde   signature

           CRe       ears.4 n elR.A5R0)".
                                                        Spon.sored by:
                                            The _Alabama(Department ofcorrections
                                                    PsychorogicarServices
    Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 13 of 15


                           C,-,ftb,,45         (Rave:VT

                         C.Xtx.v)a, - ,A1 olfaz.vva.     ti35 n          161i12..en i 5 et Ortx.istAil

                                           se...It_   cLvvcv___

       6\-ail CA cut;rn •            Mit% Ary‘kAratlywAnk- Q_x>vv5A-cLk.,A3hcR;shts
     tnsi_ Vo..) 0.1,4                     Q_bt\-.40cA.a..rn                                L-15
         .e.%kAkait,
                         1A4-‘ik               irst 5    Q..bsiSk-•                   otc_Lait

                            E
                                                               15g.
                                                                              lae_rRelizsz'
                                                    fa
                                      b      nrva.W_CFEcalt,
                                                           ,k_ ek5 1_06 1;
                            iNe_k_olkhcm‘qs. AXac..tusAma
           ‘fiatko_nt vi-15 r-p(birm
                                                                      CFPVI3 -        aa- \-312,corz-
              ‘.0kAia*             VINE'   VANNAtti

                                           VIrtsE   =1446kelgib
                                                                               bh \--itt,A40rt, tiv4 tzu.o.
                                                           V   ,2,sk Tak
                                                                .,


                                                                          bitTQA Om
                  c3i046:4e. tink(ROK                                               tvitmunk"
                ck5 Gatoir‘ka                        teL5e5 AC\-ut_
                               461criN Vtatuts                                 k \nbisuuk
            n\k-Ktafik t. e_s-                            Oveog   §:Lela   b\tee.
 exu►Ltil cx55a.L.A\             r-1-    e_ C_CL5e.:5
                                    (PA
                                      ..
                                                        'Se-M.410A
                                               e...Q6e5 -             ANA s k(he>
                                                                                       1ase.5--
      tatk-t41 Te_oktaa
        abuRA k-.. -A      tm-i.facTme.A.) -k \f‘ i-s
       'CIA\ Yint.52.
                        \
                           Ci.C-ACIAAALI Al                           ke5.0_ etiz5LA *tint
                                                   k.$2..e.. •
                       Wtirva QV
         QINivh. klArN                     t-Niirvk
                          Vo.6                        r-R(S\r\
                                                                   0-u-SR-5 Lo•-5
   —1-K    2_
                   kezickft iS                  k-o tkittKszci-kz
                                    biN3WW-,-‘1•Li                                   10241:,-c
  .__k-valiz ot 004,-                          rr.fax,e_
                                    e_M-skle_01 ‘t.                 -
4-1-‘ '-ie_, Ck"           tAili-Nte_W-Qek t T C             it 1-, .
                &sulk 5V ,
                              C:A5                   to          e.
    (Axvok Eft-                        t'SkilcOr4,5-v-,
                    rxe. k4                                            r-kz.
          It.               1/22-4. A rYN?"
                                            drNA                                  --
                                        kka-, k                                   RIA eat
                                                      triC                                 0 irl
                          n kit'tkau5y,                                                            tIF:-
                                            Nk.L.,s4           b          I      I,
         Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 14 of 15


                           Alabama Department of Corrections
                                              uest

ReasonJor Sick Call ReqUest:




                                                            oiišing Area:                                       Qat

Sidk Call Form Collected by Health Stathe                         initials) Title:
                                                                      ;            -
RecryiestTila                     $ a Orb pi[ate
            Sick Call Nurse Encounter Not Requjrecl.                               Referring to Chronic Carey6nager

                                                                                wqten Respcinsellnstruction Being Provided



            Nurse Sick Call Encouhter ReqUired ;                                  Bring to HCU at this,tirne forfOrther evaluation

                                                                                ':Evaluate in next schedulecOutse Sick Call Clinic



Signature/Title:


Sick Call Encounter (Nurse Evaluation,Todl CoMpleted):
                         •                                                                                       ,
            Rescilved by Nurse Encounter                                            Referral for follow-up required; to be scheduled

    Co-Pay Fee Incurred:,                                                  . (a)           Medical Provicle

          $4.00 - Nurse                                                     (h)            bent& Clinic f- --
          $4.00— OTC(s); If ReStrictive HOusing-no OTC charge                (c)'          Mental Health Services
                   . ,
          $4f00'-5chedU led but Refused Encounter                           (d)            Otheff




Inmate Name                                                                                              AIS#


ADOC-OHS form E-7 (a)022013         Distribution: Original (page 1)-Inmate Health Record
CP7166AL                                         Copy (page 3)-retained by inmate
Issued 10/2013, Revised 11/2014                  Copy (page 2)-inmate post health review
    Case 2:20-cv-00798-WHA-CSC Document 1-1 Filed 10/05/20 Page 15 of 15

              •                     'Ckeirmank
                                                              kikia

                 tY‘irkm...Attk•VeltAA
      '512-
                                                     tAVaik L.)
  •Pke.x6ASk ikkvsnStka.
                ANWAAX        Ct            6kszkev.., AAtts.5 kb ‘fze-
   ..iwkNi/..
t5D(RtAkt-                           .RbLeALakia:
                       A -4191- ejNi(V
  C3142-        C\31L'tn. e-\r"At    ‘\\R" returukt
                                 "Nytt-t

                  C-V"Ak' brt                     ""
                                 d5et-\"‘ t2- 25 "3 °limn
                                           Loam %A m.\ um.Att 5 6
                                                                6

                  AAN:is tesieita ascAMCIego-t5e.                 oirvd
       cak ' LP IKNIvANk        Mnst- ApcaktAsz.. ,ibboistoi Rltataet

              caVAvk           k VsnOt                k\CCV       ttc.
         CReAkt.ves                       irewnelitt\t\e_kte.Se.
           Ls)Lhes\ims                   Vtuss sAkz•Z      c3_LA ktm8
                   4      ./1\4va-CiAl   kilmaelick           • C.3.-A,vvrvci   "TIA.S4
                   Vo,,         b‘pps6A1.1,ntkm      'VD   bere.ke.a5e7.
                                                                       .
        C-Q.e.tot,„tsk Ttok a q";:ekeRat
                                         Cbta.* hrRaut. ko
         tilicrric4\east:
                                         AtCyfi. Cmol 60'
                             A.4 vek."0.‘wersv
         ,OAAASk
                                               eizokAR:Pkocica5 vida4r,
                             litg‘ruN                  GR6t.
             toct"                                                         6

                            acrikkfticAtt
                                                   Smive.
                       Lve-TGA           tiA C-024 bt ki
                                                      "1.3 \114A)ai-k1
                   Vb. C.,         wt41,31 eobx
